UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For quarterly period ended September 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53815 ALTEGRIS QIM FUTURES FUND, L.P. (Exact name of registrant as specified in its charter) DELAWARE 27-0473854 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o ALTEGRIS PORTFOLIO MANAGEMENT, INC. 1202 Bergen Parkway, Suite 212 Evergreen, Colorado 80439 (Address of principal executive offices) (858) 459-7040 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Limited Partnership Interests Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Noý TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 1 Statements of Financial Condition 1 Condensed Schedules of Investments 2-5 Statements of Operations 6 Statements of Changes in Partners’ Capital (Net Asset Value) 7 Notes to Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II – OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 25 Item 4. REMOVED AND RESERVED 25 Item 5. Other Information 25 Item 6. Exhibits 25 Signatures 26 Rule 13a–14(a)/15d–14(a) Certifications 27 Section 1350 Certifications 28 PART I – FINANCIAL INFORMATION Item 1: Financial Statements. ALTEGRIS QIM FUTURES FUND, L.P. STATEMENTS OF FINANCIAL CONDITION SEPTEMBER 30, 2010 (Unaudited) and DECEMBER 31, 2009 (Audited) ASSETS Equity in Newedge USA, LLC account: Cash $ $ Unrealized gain on open commodity futures contracts Cash and cash equivalents Investment securities at value (cost - $89,059,749 and $26,186,051) Receivable from General Partner (Note 2) Interest receivable Total assets $ $ LIABILITIES Commissions payable $ $ Management fee payable (Note 2) Administrative fee payable (Note 2) Service fees payable (Note 2) Incentive fees payable - Redemptions payable - Subscriptions received in advance Other liabilities Total liabilities PARTNERS’ CAPITAL (NET ASSET VALUE) General Partner Limited Partners Total partners’ capital (Net Asset Value) Total liabilities and partners’ capital $ $ See accompanying notes 1 ALTEGRISQIM FUTURES FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2010 (Unaudited) INVESTMENT SECURITIES Face Value Maturity Date Description Value % of Partners Capital Fixed Income Investments U.S. Government Agency Bonds and Notes $ 6/14/2012 Federal Farm Credit Bank, 1.11% $ % 8/2/2012 Federal Farm Credit Bank, 0.73% % 6/8/2012 Federal Farm Credit Bank, 0.64% % 10/19/2011 Federal Home Loan Bank Ser 1, 1.25% % 8/29/2011 Federal Home Loan Mortgage Corp, 0.31% % 11/10/2011 Federal Home Loan Mortgage Corporation, 1.2% % 7/26/2012 Federal Home Loan Mortgage Corporation, 1% % 7/27/2012 Federal Home Loan Mortgage Corporation, 0.95% % 3/28/2011 Federal National Mortg Assoc Disc Note, 0.22% % 7/8/2011 Federal National Mortg Assoc Disc Note, 0.41% % 3/31/2011 Federal National Mortg Assoc Disc Note, 0.22% % 7/12/2012 Federal National Mortgage Association, 1.05% % 9/17/2012 Federal National Mortgage Association, 0.75% % Total U.S. Government Agency Bonds and Notes (cost - $42,760,463) % Corporate Notes $ 10/6/2010 Bacardi USA Inc Disc Note, 0.41% % 10/6/2010 Bancamerica Corp Disc Note, 0.20% % 10/1/2010 Bank of America Repo, 0.12% % 10/27/2010 BP Capital Markets PLC Disc Note, 0.37% % 10/8/2010 Conocophillips Qatar F Disc Note, 0.20% % 10/1/2010 Dentsply Intl Inc Disc Note, 0.34% % 10/6/2010 Dexia Delaware LLC Disc Note, 0.34% % 10/4/2010 Harley-Davidson Funding Disc Note, 0.39% % 10/5/2010 Harley-Davidson Funding Disc Note, 0.34% % 10/1/2010 Pacific Gas & Electric Disc Note, 0.47% % 10/6/2010 Prudential Funding Corp Disc Note, 0.33% % 10/1/2010 Societe Gen No Amer Disc Note, 0.23% % 10/5/2010 Spectra Energy Captl Disc Note, 0.35% % 10/4/2010 Spectra Energy Captl Disc Note, 0.38% % 10/1/2010 Volkswagen of America Disc Note, 0.35% % Total Corporate Notes (cost - $46,299,286) % Total Investment Securities (cost - $89,059,749) $ % See accompanying notes 2 ALTEGRISQIM FUTURES FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS (continued) SEPTEMBER 30, 2010 (Unaudited) Range of Expiration Dates Number of Contracts Value % of Partners Capital Long Futures Contracts: Agriculture Nov 10 - Dec 10 25 $ % Currencies Dec 10 55 % Energy Nov 10 12 % Interest Rates Dec 10 - Jun 11 % Metals Dec 10 11 % Stock Indices Oct 10 - Dec 10 % Treasury Rates Dec 10 80 % Total Long Futures Contracts % Short Futures Contracts: Agriculture Dec 10 - Mar 11 36 % Currencies Dec 10 93 ) )% Energy Nov 10 34 % Interest Rates Dec 10 - Jun 11 97 % Metals Dec 10 15 ) )% Stock Indices Dec 10 3 % Treasury Rates Dec 10 ) )% Total Short Futures Contracts ) )% Total Futures Contracts $ % See accompanying notes 3 ALTEGRIS QIM FUTURES FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS DECEMBER 31, 2009 INVESTMENT SECURITIES Face Value Maturity Date Description Value % of Partners Capital Fixed Income Investments U.S. Government Agency Bonds and Notes $ 11/4/2011 Federal Farm Credit Bank, 1.24% $ % 10/19/2011 Federal Home Loan Bank, 1.25% % 12/9/2011 Federal Home Loan Bank, 1.05% % 11/10/2011 Federal Home Loan Mortgage Corporation, 1.20% % Total U.S. Government Agency Bonds and Notes (cost - $9,104,746) % Corporate Notes and Repurchase Agreements $ 1/6/2010 American Honda Finance Corp Disc Note, 0.15% % 1/4/2010 Avery Dennison Corp Disc Note, 0.15% % 1/4/2010 Bank of America Repo, 0.01% % 1/4/2010 BMW US Capital Disc Note, 0.30% % 1/12/2010 BNP Paribas Financial Inc Disc Note, 0.14% % 1/13/2010 Chevron Corp Note, 0.07% % 1/4/2010 Devon Energy Corp Disc Note, 0.18% % 1/11/2010 Dexia Delaware LLC Disc Note, 0.29% % 1/6/2010 Public Svc Co of NC Disc Note, 0.30% % 1/4/2010 Societe Generale North America Inc Disc Note, 0.03% % 1/4/2010 Spectra Energy Capital Disc Note, 0.13% % 1/8/2010 Toyota Motor Credit Corp Disc Note, 0.15% % 1/5/2010 Vodafone Group PLC Disc Note, 0.23% % 1/4/2010 Volkswagen of America Disc Note, 0.30% % 1/5/2010 Vulcan Materials Co New Disc Note, 0.30% % 1/4/2010 Wellpoint Inc, 0.20% % 1/6/2010 XTO Energy Inc Disc Note, 0.20% % Total Corporate Notes and Repurchase Agreements (cost - $17,081,305) % Total Investment Securities (cost - $26,186,051) $ % See accompanying notes 4 ALTEGRIS QIM FUTURES FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS (continued) DECEMBER 31, 2009 Range of Expiration Dates Number of Contracts Value % of Partners Capital Long Futures Contracts: Agriculture Mar-10 86 $ % Currencies Mar-10 54 % Energy Feb-10 22 ) )% Interest Rates Mar-10 2 % Metals Feb 10 - Mar 10 23 ) )% Stock Indices Mar-10 78 ) )% Total Long Futures Contracts ) )% Short Futures Contracts: Agriculture Mar-10 18 ) )% Currencies Mar-10 % Interest Rates Mar 10 - Sept 10 % Metals Mar-10 7 % Stock Indices Jan 10 - Mar 10 13 ) )% Treasury Rates Mar-10 % Total Short Futures Contracts % Total Futures Contracts $ % See accompanying notes 5 ALTEGRIS QIM FUTURES FUND, L.P. STATEMENT OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2010 (Unaudited) Three Months Nine Months Ended Ended September 30, 2010 September 30, 2010 TRADING (LOSSES) Gain (loss) on trading of commodity futures Realized $ $ ) Change in unrealized Brokerage commissions ) ) Gain (loss) from trading futures ) Gain on trading of securities Realized Change in unrealized Gain from trading securities Foreign currency translation (losses) ) ) Total trading gains (losses) ) NET INVESTMENT INCOME (LOSS) Income Interest income Expenses Management fee (Note 2) Administrative fee (Note 2) Service fees (Note 2) Incentive fees (Note 2) Professional fees Total expenses before operating expense cap Expenses exceeding operating expense cap (Note 2) ) ) Net expenses Net investment loss ) ) NET INCOME (LOSS) $ $ ) See accompanying notes 6 ALTEGRIS QIM FUTURES FUND, L.P. STATEMENT OF CHANGES IN PARTNERS’ CAPITAL (NET ASSET VALUE) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2010 (Unaudited) Limited Partners Institutional Special General Total Class A Class B Interests Interests Partner Balances at December 31, 2009 $ Transfers 0 ) - - Capital additions - - Capital withdrawals ) - Net (loss) Offering costs, net of reimbursements ) - Balances at September 30, 2010 $ See accompanying notes 7 ALTEGRIS QIM FUTURES FUND, L.P. NOTES TO FINANCIAL STATEMENTS NOTE 1 - ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES General Description of the Partnership Altegris QIM Futures Fund, L.P. (f/k/a APM – QIM Futures Fund, L.P.) (the “Partnership”) was organized as a Delaware limited partnership in June 2009.The Partnership’s general partner is Altegris Portfolio Management, Inc. (d/b/a Altegris Funds) (the “General Partner”).The Partnership speculatively trades commodity futures contracts, and may trade options on futures contracts, forward contracts and other commodity interests.The objective of the Partnership’s business is appreciation of its assets.It is subject to the regulations of the Commodity Futures Trading Commission (the “CFTC”), an agency of the United States (“U.S.”) Government which regulates most aspects of the commodity futures industry; rules of the National Futures Association, an industry self-regulatory organization; and the requirements of commodity exchanges and Futures Commission Merchants (brokers) through which the Partnership trades. Method of Reporting The Partnership follows accounting standards set by the Financial Accounting Standards Board, commonly referred to as the “FASB.” The FASB sets generally accepted accounting principles (“GAAP”) that the Partnership follows to ensure consistent reporting of the Partnership’s financial condition, results of operations, and changes in partners’ capital. References to GAAP issued by the FASB in these footnotes are to the FASB Accounting Standards Codification referred to as “ASC.”The FASB finalized the ASC effective for periods ending on or after September 15, 2009. The Partnership’s financial statements are presented in accordance with accounting principles generally accepted in the United States of America, which require the use of certain estimates made by the Partnership’s management.Actual results could differ from those estimates. Pursuant to the Cash Flows Topic of the Codification, the Partnership qualifies for an exemption from the requirement to provide a statement of cash flows and has elected not to provide a statement of cash flows. The accompanying unaudited condensed financial statements have been prepared in accordance with Rule 10-01 of Regulation S-X promulgated by the U.S. Securities and Exchange Commission (the “SEC”) and, therefore, do not include all information and footnote disclosure required under accounting principles generally accepted in the United States of America.The financial information included herein is unaudited, however, such financial information reflects all adjustments which are, in the opinion of management, necessary for the fair presentation of the condensed financial statements for the interim period. 8 ALTEGRIS QIM FUTURES FUND, L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) NOTE 1 - ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Cash and Cash Equivalents Cash and cash equivalents includes cash and other highly liquid investments with financial institutions with maturity dates of 90 days or less. Basis of Accounting Security transactions are recorded on the trade date.Realized gains and losses from security transactions are determined using the identified cost method.Any change in net unrealized gain or loss from the preceding period is reported in the statement of operations.Brokerage commissions and other trading fees are reflected as an adjustment to cost or proceeds at the time of the transaction.Interest income is recorded on the accrual basis. Gains or losses on futures contracts and options on futures contracts are realized when contracts are liquidated.Net unrealized gains or losses on open contracts (the difference between contract trade price and quoted market price) are reflected in the statement of financial condition.Any change in net unrealized gain or loss from the preceding period is reported in the statement of operations.Brokerage commissions on futures and options on futures contracts include other trading fees and are charged to expense when contracts are opened. Fair Value The Partnership values its investments in accordance with Accounting Standards Codification 820 - Fair Value Measurements (“ASC 820”).Under ASC 820, fair value is defined as the price that would be received to sell an asset or paid to transfer a liability (i.e., the “exit price”) in an orderly transaction between market participants at the measurement date. In determining fair value, the Partnership uses various valuation approaches. ASC 820 establishes a fair value hierarchy for inputs used in measuring fair value that maximizes the use of observable inputs and minimizes the use of unobservable inputs by requiring that the most observable inputs be used when available. Observable inputs are those that market participants would use in pricing the asset or liability based on market data obtained from sources independent of the Partnership. 9 ALTEGRIS QIM FUTURES FUND, L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) NOTE 1 - ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Fair Value (continued) Unobservable inputs reflect the Partnership’s assumption about the inputs market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The fair value hierarchy is categorized into three levels based on the inputs as follows: Level 1 - Valuations based on unadjusted quoted prices in active markets for identical assets or liabilities that the Partnership has the ability to access. Valuation adjustments and blockage discounts are not applied to Level 1 assets and liabilities. Because valuations are based on quoted prices that are readily and regularly available in an active market, valuation of these assets and liabilities does not entail a significant degree of judgment. Level 2 - Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 - Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The availability of valuation techniques and observable inputs can vary among assets and liabilities and is affected by a wide variety of factors, including the type of asset or liability, whether the asset or liability is new and not yet established in the marketplace, and other characteristics particular to the transaction. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Those estimated values do not necessarily represent the amounts that may be ultimately realized due to the occurrence of future circumstances that cannot be reasonably determined. Because of the inherent uncertainty of valuation, those estimated values may be materially higher or lower than the values that would have been used had a ready market for the asset or liability existed. Accordingly, the degree of judgment exercised by the Partnership in determining fair value is greatest for assets and liabilities categorized in Level 3.In certain cases, the inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined by the lowest level input that is significant to the fair value measurement. 10 ALTEGRIS QIM FUTURES FUND, L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) NOTE 1 - ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Fair Value (continued) Fair value is a market-based measure considered from the perspective of a market participant rather than an entity-specific measure. Therefore, even when market assumptions are not readily available, the Partnership’s own assumptions are set to reflect those that market participants would use in pricing the asset or liability at the measurement date. The Partnership uses prices and inputs that are current as of the measurement date, including during periods of market dislocation. In periods of market dislocation, the observability of prices and inputs may be reduced for many assets and liabilities. This condition could cause an asset or liability to be reclassified to a lower level within the fair value hierarchy. The Partnership values futures and options on futures contracts at the closing price of the contract’s primary exchange.The Partnership includes futures and options on futures contracts in Level 1 of the fair value hierarchy. The fair value of U.S. Government bonds is generally based on quoted prices in active markets. When quoted prices are not available, fair value is determined based on a valuation model that uses inputs that include interest-rate yield curves, cross-currency-basis index spreads, and country credit spreads similar to the bond in terms of issue, maturity and seniority. U.S. Government bonds are generally categorized in Levels 1 or 2 of the fair value hierarchy. The fair value of corporate bonds is estimated using recently executed transactions, market price quotations (where observable), bond spreads or credit default swap spreads. The spread data used are for the same maturity as of the bond. If the spread data does not reference the issuer, then data that references a comparable issuer is used. When observable price quotations are not available, fair value is determined based on cash flow models with yield curves, bond, or single-name credit default swap spreads and recovery rates based on collateral values as key inputs. Corporate bonds are generally categorized in Level 2 of the fair value hierarchy. In instances where significant inputs are unobservable, they are categorized in Level 3 of the hierarchy. The industry classifications included in the condensed schedule of investments represent the General Partner’s belief as to the most meaningful presentation of the classification of the Partnership’s investments. 11 ALTEGRIS QIM FUTURES FUND, L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) NOTE 1 - ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Fair Value (continued) The following table presents information about the Partnership’s assets and liabilities measured at fair value as of September 30, 2010 and December 31, 2009: September 30, 2010 Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Balance as of September 30, 2010 Assets Futures Contracts $ $
